Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in accepting his plea of guilty to attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) because defendant professed at the plea allocution that he had no intent to kill. We disagree. "The record shows that defendant was advised of his rights and that his Alford plea (see, North Carolina v Alford, 400 US 25) was knowingly, intelligently and voluntarily entered with a full understanding of its consequences” (People v Alfieri, 201 AD2d 935, Iv denied 83 NY2d 908; see, People v Sanford, 231 AD2d 900 [decided herewith]). The proof that the People intended to offer at trial, placed on the record by the prosecutor, contained strong evidence of defendant’s guilt (see, People v Sanford, supra; People v Alfieri, supra). Further, the record of the plea allocution establishes that defendant knowingly waived possible defenses of intoxication and extreme emotional disturbance (see, People v Allen, 216 AD2d 951, 952, Iv denied 87 NY2d 843). In view of defendant’s exposure to multiple felony convictions with the potential for consecutive sentences, the plea "represents a voluntary and intelligent choice among the alternative courses of action open to the defendant” (North Carolina v Alford, supra, at 31; see, People v Di Paola, 143 AD2d 487, 488).
The sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Cayuga County Court, Corning, J.—Attempted Murder, 2nd Degree.) Present—Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.